         Case 2:17-cv-00495-RK Document 330 Filed 06/05/19 Page 1 of 3



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                 :
 EDDYSTONE RAIL COMPANY, LLC,                    :
                                                 :
                Plaintiff/Counter-Defendant,     :
                                                 :
                                                 :      CIVIL ACTION
                    v.                           :
                                                 :
 JULIO RIOS, JEREMY GAMBOA,                      :
 BRIDGER LOGISTICS, LLC,                         :
 FERRELLGAS PARTNERS, L.P.,                      :      No. 17-495
 FERRELLGAS, L.P., BRIDGER RAIL                  :
 SHIPPING, LLC, BRIDGER REAL                     :
 PROPERTY, LLC, BRIDGER STORAGE,                 :
 LLC, BRIDGER SWAN RANCH, LLC,                   :
 BRIDGER TERMINALS, LLC, BRIDGER                 :
                                                 :
 TRANSPORTATION, LLC, J.J. ADDISON
                                                 :
 PARTNERS, LLC, J.J. LIBERTY, LLC,               :
 BRIDGER ADMINISTRATIVE SERVICES                 :
 II, LLC, BRIDGER ENERGY, LLC,                   :
 BRIDGER LAKE, LLC, BRIDGER                      :
 LEASING, LLC, and BRIDGER MARINE,               :
 LLC,                                            :
                                                 :
                Defendants,                      :
                                                 :
 BRIDGER LOGISTICS, LLC,                         :
                                                 :
 FERRELLGAS PARTNERS, L.P., and
                                                 :
 FERRELLGAS, L.P.,                               :
                                                 :
                Defendants/Counterclaimants.     :
                                                 :

                                           ORDER

           AND NOW, this       5th    day of June, 2019, upon consideration of the Motion to

Compel Production of Withheld Documents Under the Crime-Fraud Exception filed by

Plaintiff/Counter-Defendant, Eddystone Rail Company, LLC (“Eddystone”) (Doc. No. 217), the

Opposition filed by Defendants/Counterclaimants Bridger Logistics, LLC, Ferrellgas Partners,

L.P., and Ferrellgas, L.P. (collectively, “BL/FG Defendants”), as well as Eddystone’s Reply,
                Case 2:17-cv-00495-RK Document 330 Filed 06/05/19 Page 2 of 3



BL/FG Defendants’ Sur-Reply, BL/FG Defendants’ April 3, 2019 Letter, Eddystone’s April 5,

2019 Letter, and the arguments presented to the Court during a hearing on April 10, 2019, it is

hereby ORDERED that:

           1.       in camera review under the crime-fraud exception is warranted because
                    Eddystone’s evidentiary presentation is sufficient to establish a factual basis
                    adequate to support a good faith belief by a reasonable person that in camera
                    review of the materials may reveal evidence to establish the claim that the crime-
                    fraud exception applies. See United States v. Zolin, 491 U.S. 554, 572 (1989)
                    (“Before engaging in in camera review to determine the applicability of the
                    crime-fraud exception, the judge should require a showing of a factual basis
                    adequate to support a good faith belief by a reasonable person . . . that in camera
                    review of the materials may reveal evidence to establish the claim that the crime-
                    fraud exception applies.”); Haines v. Liggett Group, Inc., 975 F.2d 81, 96 (3d Cir.
                    1992) (“[T]he decision to engage in in camera review implicates a much more
                    lenient standard of proof than the determination to apply the crime/fraud
                    exception. . . .” ).

           2.       within 14 days from the date of this Order, BL/FG Defendants shall provide to
                    the Court a sampling of the documents from BL/FG Defendants’ privilege logs. 1
                    Specifically, BL/FG Defendants shall provide the following documents to
                    chambers:

                             a.       all email chains with the subject lines:

                                      “Eddystone Restructuring”
                                      “FGP: Eddystone Restructuring”
                                      “BTS restructuring docs”
                                      “BTS transferred asset docs”
                                      “Revised BTS documents”
                                      “Effect of Subsidiary Bankruptcy”
                                      “Equipment in Bridger Transfer Services”
                                      “Debt matters & BTS Subsidiary Sale”
                                      “Bridger Logistics Structure”
                                      “Bridger Transfer Services”
                                      “Restructuring”
                                      “ERC Amendment”
                                      “Bridger/Jamex/Eddystone”
                                      “BTS”
                                      “Amendment to COSA and TLA”
                                      “Revised Bridger Contract”
                                      “Bridger Rail Loading Agreement”

1
    Since this in camera review involves a sampling, we may require that more documents be submitted if necessary.

                                                           2
Case 2:17-cv-00495-RK Document 330 Filed 06/05/19 Page 3 of 3



               “Letter Agreement Re: Cessation of Delivery under COSA”
               “Contracts that need to be signed before Jan.”
               “Rail Logistics Agreement”
               “Logistics Guarantee to ERC for BTS”
               “January Bakken Buy/Sell”
               “FGP matter no. [Eddystone restructuring]”
               “FGP – Bridger Guarantee Analysis”
               “Bridger/Jamex/Monroe Documents”
               “Bridger/Monroe/Jamex”
               “Bridger-Eddystone Matters”
               “Bridger-Jamex”
               “Truck/Equipment in Bridger Transfer Services”
               “BTS Sale and Credit Arrangement Considerations”
               “Jamex/Monroe/Bridger”
               “BTS transaction”
               “BTS Sale Docs”
               “Consents for BTS Restructuring”
               “BTS Banking Information”
               “FGP–BTS”
               “Jamex/Bridger – Revised Draft of PSA”
               “BTS Purchase Agreement”
               “BTS Transfer”
               “Clarification on the new Eddystone/Monroe/Jamex agreement”




                                   BY THE COURT:



                                   /s/ Robert F. Kelly
                                   ROBERT F. KELLY
                                   SENIOR JUDGE




                               3
